DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on July 24, 2020, is the U.S. national stage of an international PCT application, filed on August 2, 2019, and claims priority to an international PCT application, filed on August 2, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 22, 2021 was filed before the mailing date of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be considered as allowable if rewritten in independent form to include all of the limitations of the respective base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Svedman et al. (US 2017/0181065) in view of Yoon et al. (US 2020/0229113).
Svedman, FIG. 2), comprising: 
receiving a configuration of a secondary synchronization signal (SSS) burst at a user equipment (UE) from a base station in a wireless communication network, the SSS burst including standalone SSSs grouped into SSS sets (Svedman, paras. [0037], [0039], “In some embodiments, a discovery burst contains multiple secondary synchronization signals, i.e. multiple time-frequency locations for SSS. In some embodiments, the properties of those multiple SSSs are such that a UE can distinguish them from multiple legacy SSSs. Legacy SSSs from a cell may occur every 5 ms, but a cell transmits the same SSS every 10 ms in LTE as discussed in the background. In some embodiments, the multiple SSSs of a discovery burst are separated by less than 5 ms. In some embodiments, the multiple SSSs of a discovery burst include a legacy SSS, that is, an SSS that coincides in time and frequency with a legacy SSS. In some embodiments, the discovery burst with multiple SSSs uses the same sequence(s) for the different SSSs, i.e. a cell uses the same sequence for the different SSSs but another cell may use another sequence for the different SSSs. In some embodiments, a discovery burst with multiple SSSs uses different sequence(s) for the different SSSs, i.e. a cell uses different sequence(s) for the different SSSs. […] In some embodiments, a discovery burst synchronization signal property in the embodiments above is configurable. In some embodiments, a UE is informed by the serving cell of a property of a discovery burst synchronization signal. In some embodiments, the serving cell informs a UE of one or more identified synchronization signal properties that the UE compares to the detected properties when the UE detects the synchronization signals and the synchronization signal properties, in the discovery burst.” emphasis added.), each SSS set associated with a beam index, the configuration indicating frequency and timing locations of the standalone SSSs (Yoon, paras. [0069], [0070], “Referring to FIG. 3, a synchronization signal may be transmitted by applying a single beam or a plurality of beams for each single SS block. Within a single SS block, at least one of an NR-PSS, an NR-SSS, and an NR-PBCH may be transmitted. With respect to a Referring to FIG. 3, a single SS block or a plurality of SS blocks may be configured as a single SS burst. SS blocks that constitute a single SS burst may be consecutively allocated or inconsecutively allocated in a time domain or a frequency domain.” emphasis added.); and 
performing pre-synchronization, radio resource management (RRM) measurement, or cell detection based on the standalone SSSs in the SSS burst (Svedman, para. [0041], “A UE procedure for RRM measurement on a discovery burst (i.e., "discovery RRM measurements") according to a search window embodiment, includes the following steps shown in FIG. 2. At step 201, the UE is configured whether or not to evaluate the properties of synchronization signal(s) detected within a configured search window. If positively configured to evaluate the properties of synchronization signal(s) detected within a configured search window ("positive" 203), the UE may also be configured to perform discovery RRM measurements on signals in the search window if and only if the UE determines that the detected synchronization signal(s) are part of a discovery burst. In various embodiments, the UE is configured by the serving cell. If the UE is positively configured in step 201, i.e. "positive" 203, the UE detects synchronization signal(s) within a configured search window at step 205a. At step 205b, the UE optionally obtains coarse synchronization using the detected synchronization signal(s) but in other embodiments, it may not be necessary to obtain coarse synchronization. At step 205c, the UE determines if the detected synchronization signal(s) are part of a discovery burst, based on their properties as described in conjunction with FIG. 1. Such synchronization signal properties are discussed above. If the synchronization signal(s) are part of a discovery burst based on their properties, the UE may perform RRM measurements on other signals in the discovery burst at step 205d. In some embodiments, the UE ” emphasis added.)
Svedman et al. may not seem to describe the identical claimed invention, such as each SSS set associated with a beam index, the configuration indicating frequency and timing locations of the standalone SSSs. In the same field of endeavor, Yoon et al. provides prior art disclosure and suggestions for the claimed invention, such as each SSS set associated with a beam index, the configuration indicating frequency and timing locations of the standalone SSSs (Yoon, paras. [0069], [0070], Id.) The prior art disclosure and suggestions of Yoon et al. are for reasons of providing assistance at a timing at which the terminal performs measurement (Yoon, para. [0093], “Accordingly, if information indicating actual transmission SS blocks is provided to a terminal at an early stage, it may give some help at a timing at which the terminal performs measurement and receives downlink data or control information in all of an RRC_CONNECTED mode and an RRC_IDLE mode. For example, information indicating the actual transmission SS blocks may be included in the NR-MIB provided to the terminal through the NR-PBCH or may be included in the RMSI provided to the terminal through the NR-PDSCH.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of providing assistance at a timing at which the terminal performs measurement.
2 The method of claim 1, wherein each standalone SSS is the same as an SSS in an synchronization signal (SS) block defined for a cell from which the standalone SSS is transmitted, or a shifted version of the SSS in the SS block defined for the cell (Svedman, paras. [0037], [0039], Id.)
Yoon, paras. [0069], [0070], Id.), 
timings of the SSS sets in the SSS burst follows a same pattern as that of SS blocks in the SS block burst set (Yoon, paras. [0069], [0070], Id.), and 
each SSS set in the SSS burst neighbors one of the SS blocks in the SS block burst set in time domain with or without a gap between each SSS set and the respective SS block (Yoon, paras. [0069], [0070], Id.)
4. The method of claim 3, wherein each SSS set is transmitted at a same frequency location as the respective SS block (Yoon, paras. [0069], [0070], Id.)
5. The method of claim 3, wherein each SSS set is prepended to the respective SS block (Yoon, paras. [0069], [0070], Id.)
6. The method of claim 3, wherein each SSS set is appended to the respective SS block (Yoon, paras. [0069], [0070], Id.)
7. The method of claim 3, wherein the performing includes: 
performing the pre-synchronization based on a combination of one of the SSS sets and one of the SS blocks neighboring the one of the SSS sets (Yoon, paras. [0069], [0070], [0093], Id.)
8. The method of claim 3, wherein the performing includes: 
performing the RRM measurement based on SSSs in a combination of one of the SSS sets and one of the SS blocks neighboring the one of the SSS sets (Yoon, paras. [0069], [0070], [0093], Id.)
9. The method of claim 3, wherein the performing includes: 
performing the cell detection based on a combination of one of the SSS sets and one of the SS blocks neighboring the one of the SSS sets, wherein a cell group number of the cell is Svedman, para. [0035], [0037], “In some embodiments, the property is the correspondence between the PCI and a combination of sequences of the synchronization signals that include PSS and SSS's, and the UE determines if the synchronization signals are part of a discovery burst by determining if a combination of sequences used for the synchronization signals corresponds to a PCI that is used for the discovery bursts. In some embodiments, multiple signal properties, such as the aforementioned properties, are used by a UE to distinguish a discovery burst…” Id.)
11. The method of claim 1, wherein each SSS burst set including a plurality of standalone SSSs that are transmitted over a set of contiguous orthogonal frequency division multiplexing (OFDM) symbols (Yoon, paras. [0069], [0070], Id.)
12. The method of claim 1, wherein timings of the SSS sets in the SSS burst follows a same pattern as that of SS blocks in an SS block burst set (Yoon, paras. [0069], [0070], Id.) 
13. The method of claim 1, wherein the SSS sets in the SSS burst are transmitted over contiguous OFDM symbols (Yoon, paras. [0069], [0070], Id.)
14. The method of claim 1, wherein the performing includes: 
performing the RRM measurement based on the standalone SSSs in the SSS burst (Svedman, paras. [0037], [0041], Id.)
15. The method of claim 1, wherein the performing includes: 
performing the pre-synchronization based on the standalone SSSs in the SSS burst (Yoon, paras. [0069], [0070], [0093], Id.)
16. The method of claim 1, wherein the configuration indicates: 
Yoon, paras. [0071], [0072], “Also, a single SS burst or a plurality of SS bursts may be configured as a single SS burst set. From a perspective of a terminal, transmission of the SS burst set is periodic and the terminal assumes a default transmission period value during an initial cell selection per specific carrier frequency. The terminal may receive updated information on the SS burst set transmission period from the base station. [ ] The terminal may induce a symbol/slot index and a radio frame index from a time index of a single SS block. The symbol/slot index and the radio frame index according to the time index of each SS block may be defined to be fixed. Accordingly, if the time index of each SS block is known, a frame/symbol timing of each SS block may be known based on a relationship between the SS block time index and the symbol/slot index and the radio frame index that are defined to be fixed for each SS block. Through this, the entire frame/symbol timings may be known.” emphasis added.) 
17. A method (Svedman, FIG. 2, Id.), comprising: 
transmitting a configuration of a secondary synchronization signal (SSS) burst to a user equipment (UE) from a base station in a wireless communication network, the SSS burst including standalone SSSs grouped into SSS sets (Svedman, paras. [0037], [0039], Id.), each SSS set associated with a beam index, the configuration indicating frequency and timing locations of the standalone SSSs (Yoon, paras. [0069], [0070], Id. cf. Claim 1).
Svedman et al. may not seem to describe the identical claimed invention, such as each SSS set associated with a beam index, the configuration indicating frequency and timing locations of the standalone SSSs. In the same field of endeavor, Yoon et al. provides prior art disclosure and suggestions for the claimed invention, such as each SSS set associated with a beam index, the configuration indicating frequency and timing locations of the standalone SSSs (Yoon, paras. Id.) The prior art disclosure and suggestions of Yoon et al. are for reasons of providing assistance at a timing at which the terminal performs measurement (Yoon, para. [0093], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of providing assistance at a timing at which the terminal performs measurement.
18. The method of claim 17, wherein each standalone SSS is the same as an SSS in an synchronization signal (SS) block defined for a cell from which the standalone SSS is transmitted or a shifted version of the SSS in the SS block defined for the cell (Svedman, paras. [0037], [0039], Id. cf. Claim 2).
19. The method of claim 17, wherein the SS burst is transmitted over a cell where an SS block burst set is transmitted (Yoon, paras. [0069], [0070], Id.), 
timings of the SSS sets in the SSS burst follows a same pattern as that of SS blocks in the SS block burst set (Yoon, paras. [0069], [0070], Id.), and 
each SSS set in the SSS burst neighbors one of the SS blocks in the SS block burst set in time domain with or without a gap between each SSS set and the respective SS block (Yoon, paras. [0069], [0070], Id. cf. Claim 3).
20. An apparatus (Yoon, FIG. 6), comprising: 
circuitry (Yoon, FIG. 6, Id.) configured to 
receive a configuration of a secondary synchronization signal (3SS) burst from a base station in a wireless communication network, the SSS burst including standalone SSSs grouped into SSS sets (Svedman, paras. [0037], [0039], Id.), each SSS set associated with a beam index, the Yoon, paras. [0069], [0070], Id.); and 
perform pre-synchronization, radio resource management (RRM) measurement, or cell detection based on the standalone SSSs in the SSS burst (Svedman, paras. [0037], [0039], Id.         cf. Claim 1)
Svedman et al. may not seem to describe the identical claimed invention, such as each SSS set associated with a beam index, the configuration indicating frequency and timing locations of the standalone SSSs. In the same field of endeavor, Yoon et al. provides prior art disclosure and suggestions for the claimed invention, such as each SSS set associated with a beam index, the configuration indicating frequency and timing locations of the standalone SSSs (Yoon, paras. [0069], [0070], Id.) The prior art disclosure and suggestions of Yoon et al. are for reasons of providing assistance at a timing at which the terminal performs measurement (Yoon, para. [0093], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of providing assistance at a timing at which the terminal performs measurement.
Claim Objections
Claim 11 is objected to because of the following informalities. Claim 11 is grammatically incorrect as it recites “wherein each SSS burst set including a plurality of standalone SSSs that are transmitted over a set of contiguous orthogonal frequency division multiplexing (OFDM) symbols” (ll. 1-2). Appropriate correction is required.

Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Wei et al. (US 2019/0364523 A1) provides prior art disclosure considered relevant to the subject matter of the claimed invention (Wei, Abstract, “A method in a 5G wireless communication system to transmit a beam ID or part of a beam ID by joint design of a secondary synchronization sequence (SSS) and Physical Broadcast Channel (PBCH). In 5G during the initial access procedure a terminal (10) will try to obtain fundamental system information/identifiers which are required for future signal transmission/reception activities. Due to the extensive usage of beamforming techniques in 5G, besides identifying a cell ID and obtaining time/frequency synchronization, the terminal (10) may be required to identify a beam ID during the initial access procedure. Therefore, a beam ID is transmitted as part of synchronization signals (SS) broadcast by a gNB (20), more particularly as part of SSS or as part of PBCH. The synchronization signals may be transmitted as a set of SS blocks, each having an index, which may be a time index, for facilitating identification.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http:// www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476